Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
This is in response to the amendment filed on September 13, 2019 for Application No. 16/796,488. By the amendment, claims 1-4, 6-24 are pending with claims 1, 6 and 22-24 being amended and claim 5 being canceled. 

Allowable Subject Matter
Claims 1-4 and 6-24 are allowed.
The following is a statement of reasons for the indication of allowed subject matter:  
Regarding claim 1, the prior art of record fails to disclose or render obvious a drivetrain layout having the combination features and arrangement recited in the claim, particularly “a peak torque limiting (PTL) device in operational engagement between the secondary pulley of the CVT and the range box, the PTL device configured to slip to limit torque spikes through the drivetrain layout”.
Regarding claim 12, the prior art of record fails to disclose or render obvious a drivetrain layout having the combination features and arrangement recited in the claim, particularly “wherein a single engine torque path is provided from the output of the motor through the CVT to the range box; and a peak torque limiting (PTL) device in operational engagement between the secondary pulley of the CVT and the range box, the PTL device configured to slip to limit torque spikes through the drivetrain layout”. 
Regarding claim 18, the prior art of record fails to disclose or render obvious a drivetrain layout having the combination features and arrangement recited in the claim, particularly “a peak torque limiting (PTL) device in operational engagement between the secondary pulley of the CVT and the range box, the PTL device configured to slip to limit torque spikes through the drivetrain layout”.
Regarding claim 22, the prior art of record fails to disclose or render obvious a drivetrain layout having the combination features and arrangement recited in the claim, particularly “a primary gear reduction operationally engaged to an output of a motor, the primary gear reduction reducing a rotational speed of the output of the motor that is coupled to the primary pulley of the CVT”.

Claims 2-4, 6-11, 13-17, 19-21 and 23-24 are allowed as being dependent upon the allowed base claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Amendment
The amendment filed on 02/18/2022 has been entered. Applicant’s amendments have overcome the objection of claim 24 indicated in the prior office action. The objection has been withdrawn.

Response to Arguments
Applicant’s arguments on page 10 of the Remarks, filed 02/18/2022, with respect to claims 1-4, 7, 9-11 being rejected under 35 USC § 102(a)(1) by Schneider, claims 1, 8, 10-11 by Jozaki and claims 22, 24 by Smirl have been fully considered and are persuasive.  The rejections of the claims have been withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tinh DANG whose telephone number is (571)270-1776. The examiner can normally be reached Monday - Friday, 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TINH DANG/Primary Examiner, Art Unit 3659